EXHIBIT 10.16

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
_______________, 2017, is entered into by and between CUR Holdings, Inc., a
Delaware corporation (the “Company”), CÜR Media, Inc., a Delaware corporation
(“CUR Media”) and the Buyer(s) set forth on the signature page(s) affixed hereto
(individually, a “Buyer” or collectively, the “Buyers”).

 

WITNESSETH:

 

WHEREAS, the Company, CÜR Media, a U.S. publicly traded company in the business
of developing and commercializing a streaming music experience for listening on
the web and mobile devices (the “Music Streaming Business”), and the Buyer(s)
are executing and delivering this Agreement in connection with a private
placement offering of the Company’s securities (the “Offering”) in reliance upon
an exemption from securities registration pursuant to Section 4(a)(2) under the
Securities Act of 1933, as amended (the “Securities Act”), and/or Rule 506(b) of
Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”), as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”)
thereunder; and

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase from the Company, in one or more closings (each, a
“Closing”), a minimum of $6,000,000 (the “Minimum Amount”) of units of the
Company’s securities (the “Preferred Stock Units”), each Preferred Stock Unit
consisting of (a) one (1) share (each a “Unit Share” and, collectively, the
“Unit Shares”) of the Company’s Series A Convertible Preferred Stock, $0.0001
par value per share (“Series A Preferred Stock”), and (b) 5-year warrants (each
a “Unit Warrant” and, collectively, the “Unit Warrants”) to purchase 6.5087
shares of the Company’s Common Stock (as defined below) (each a “Unit Warrant
Share” and, collectively, the “Unit Warrant Shares”), at an exercise price equal
to $1.00 per each full share (the “Exercise Price”), at a Preferred Stock Unit
purchase price of $5.15 per share (the “Unit Purchase Price”; and the aggregate
Unit Purchase Price shall be allocated among the Buyer(s) in the respective
amounts set forth on the Buyer Omnibus Signature Page(s), affixed hereto (the
“Subscription Amount”); and

 

WHEREAS, $1,000,000 of the $6,000,000 Minimum Amount shall reflect the
assignment and transfer to the Company of (a) a Secured Non-Recourse Promissory
Note of Standard Holdings, Inc., a Nevada corporation, in the principal amount
of $315,000 (the “Standard Holdings Note”), issued to CUR Holdings, LLC, a New
York limited liability company, by Standard Holdings, Inc., and (b) a
Convertible Line of Credit Promissory Note of CÜR Media, in the principal amount
of $685,000 (the “LOC Note”), issued to the CUR Holdings, LLC by CÜR Media
(solely as to the outstanding principal balance due under the LOC Note), both of
which notes will be assigned and transferred to the Company in consideration of
the purchase of Preferred Stock Units by CUR Holdings, LLC (to the extent the
outstanding principal balance on the LOC Note is less than $685,000, CUR Media
will draw down the amount representing the difference between $685,000 and the
outstanding balance on the LOC Note immediately prior to the Initial Closing (as
defined below)); and

 



  1

   



  

WHEREAS, the Unit Shares shall initially be convertible into shares (the “Series
A Conversion Shares”) of the Company’s common stock, $0.0001 par value per share
(“Common Stock”), at a conversion rate of 1-for1, subject to adjustment based on
the Share Escalation Formula (as defined below), and other standard adjustments
(the “Conversion Rate”), and shall have certain other rights and preferences as
further set forth in the Certificate of Designation of Series A Convertible
Preferred Stock of the Company, substantially in the form of Exhibit A to this
Agreement (the “Certificate of Designation”), to be filed with the Secretary of
State of the State of Delaware prior to the initial Closing of the Offering (the
“Initial Closing”); and

 

WHEREAS, the Unit Warrants shall initially be exercisable to purchase Unit
Warrant Shares at an Exercise Price equal to $1.00 per each full share, subject
to adjustment based on the Warrant Escalation Formula (as defined below), and
other standard adjustments (the “Exercise Price”), pursuant to the terms and
conditions of the form of Warrant, substantially in the form of Exhibit B to
this Agreement (the “Warrant”); and

 

WHEREAS, upon consummation of the Offering, each of the holders of the Preferred
Stock Units shall have a right, but not an obligation, to put all, but not less
than all, of such holder’s Preferred Stock Units to the Company (the “Put
Right”) at a price per Preferred Stock Unit equal to the Unit Purchase Price
(the “Put Price”) under certain circumstances defined in a Security Agreement
among the Company and the Buyers, substantially in the form of Exhibit C to this
Agreement (the “Security Agreement”); and, in order to secure the Company’s
obligation to pay the Put Price to any holder of Preferred Stock Units upon such
holder’s exercise of its Put Right, each holder of Preferred Stock Units will
have a first priority security interest in and to all now owned or hereafter
acquired assets and property, real and personal, of the Company and its
subsidiaries, including, without limitation, all of the Intellectual Property
(as defined below) (the “Company Assets”), such security interest to be senior
to all current indebtedness of the Company, pursuant to the terms of the
Security Agreement, and (a) pari passu with the other holders of Preferred Stock
Units, for up to the amount equal to such holder’s Subscription Amount, and (b)
pari passu with the New Note Purchaser (as defined below), for all amounts due
to be paid to the New Note Purchaser pursuant to the terms of the New Note (as
defined below); and

 

WHEREAS, the aggregate proceeds from the sale of Preferred Stock Units shall be
held in escrow, pending Closing of the purchase and sale of the Preferred Stock
Units, pursuant to the terms of the Escrow Agreement, dated September 15, 2017,
by and among the Company, the Placement Agent (as defined below), the Buyers,
the representative for Buyers introduced to the Company other than by the
Placement Agent or any sub-agents of the Placement Agent (the “Subscriber
Representative”), and the Escrow Agent (as defined below), a copy of which is
attached hereto as Exhibit D (the “Escrow Agreement”); and

 

WHEREAS, the Company may offer and sell Preferred Stock Units at any time
through and including October 31, 2017, subject to a 30-day extension to be
mutually agreed to by the Company and the Placement Agent (as defined below) (as
such date may be extended, the “Offering Period”); and

 

WHEREAS, GP Nurmenkari, Inc. (the “Placement Agent”), a Financial Industry
Regulatory Authority (“FINRA”) registered broker-dealer, will act as the
Company’s non-exclusive Placement Agent, on a reasonable best efforts basis, in
connection with up to $3,000,000 (the “Placement Agent Maximum Amount”) of the
Preferred Stock Units offered in the Offering; and

 



  2

   



  

WHEREAS, the Placement Agent will be paid at each Closing (as defined below) a
cash commission of 10% of funds raised from Buyers introduced to the Offering by
the Placement Agent (the “Placement Agent Fee”), and will receive warrants
(“Placement Agent Warrants”) to purchase a number of Preferred Stock Units equal
to 10% of the number of Preferred Stock Units sold in the Offering to Buyers
introduced to the Offering by the Placement Agent, with a term of five (5)
years, at an exercise price per at Preferred Stock Unit of $5.15 (“Placement
Agent Units”); and

 

WHEREAS, any sub-agent of the Placement Agent that introduced or introduces
Buyers to the Offering will be entitled to share in the Placement Agent Fee and
Placement Agent Warrants attributable to those investors as described above,
pursuant to the terms of an executed sub-agent agreement between the
sub-agent(s) and the Placement Agent; and

 

WHEREAS, simultaneously with the Initial Closing, and as a contingency thereto,
the holders (the “Secured Noteholders”) of the existing 12% Senior Secured
Convertible Promissory Notes (the “Secured Notes”) of CÜR Media will assign,
convey, transfer and set over to the Company all of the Secured Noteholders’
right, title, interest and obligations in, to and under the Secured Notes, and
all claims, suits, causes of action and any other rights thereunder, in exchange
for units of securities of the Company, at an exchange rate of $2.00 of
principal and interest due under said Secured Note per unit (the “Secured Note
Conversion Units”), each Secured Note Conversion Unit consisting of (a) one (1)
share (each a “Secured Note Conversion Unit Share” and, collectively, the
“Secured Note Conversion Unit Shares”) of the Company’s Common Stock, and (b) a
5-year warrant (each a “Secured Note Conversion Unit Warrant” and, collectively,
the “Secured Note Conversion Unit Warrants”) to purchase one (1) share of the
Company’s Common Stock for every Secured Note Conversion Unit Share received
upon exchange, at an exercise price equal to $1.00 per share (the “Secured Note
Conversion Unit Warrant Shares”) (pursuant to the terms of the Secured
Convertible Notes, the Secured Convertible Notes were set to convert into
Secured Note Conversion Units od CUR Media at a price per Secured Note
Conversion Unit of the lesser of (a) 80% of the price per share of the equity
securities sold in the Offering, or (b) $2.00); and

 

WHEREAS, simultaneously with the Initial Closing, the Company shall consummate a
closing of its offering (the “New Note Offering”) of a 12% Senior Secured
Promissory Note of the Company, in the principal amount of $2,500,000, with a
term of twelve (12) months (the “New Note”), at a purchase price of 100% (par),
and at the closing of the New Note Offering, the purchaser of the New Note (the
“New Note Purchaser”) shall receive 10-year warrants to purchase 1,000,000
shares (the “Warrant Shares”) of the Company’s Common Stock, at an exercise
price of $0.0001 per share (the “Warrants”); and

 



  3

   



 

WHEREAS, the Company is negotiating a transaction with CÜR Media, pursuant to
which, under certain circumstances, the Company will either (a) merge with and
into CÜR Media (the “Merger”), or (b) acquire the assets and liabilities of CÜR
Media related to the Music Streaming Business (the “Asset Acquisition” and,
together with the Merger, the “Combination Transaction”), as further described
in the Term Sheet, dated September 11, 2017, by and between the Company and CÜR
Media, a copy of which is attached hereto as Exhibit E (the “Term Sheet”), with
the intention that, following the Combination Transaction, the Buyers will hold
(a) shares of Series A convertible preferred stock of the combined company
resulting from the Combination Transaction (the “Combined Company”) in an
aggregate amount equal to 16%, assuming the $6,000,000 Minimum Amount is raised
in the Offering (the “Share Percentage Interest”), of the Combined Company’s
outstanding shares of common stock (including the full number of Secured Note
Conversion Shares and Unsecured Note Conversion Shares (as defined below) issued
upon conversion of all amounts due under CÜR Media’s issued and outstanding
Secured Convertible Notes and Unsecured Notes (as defined below), respectively,
but not including the exercise of any of CÜR Media’s outstanding warrants or
stock options), and (b) warrants to purchase shares of common stock of the
Combined Company in an aggregate amount equal to 16%, assuming the $6,000,000
Minimum Amount is raised in the Offering (the “Warrant Percentage Interest”), of
all of the Combined Company’s outstanding warrants and stock options (including
the full number of Secured Note Conversion Warrants and Unsecured Note
Conversion Warrants (as defined below) issued upon conversion of all amounts due
under CÜR Media’s issued and outstanding Secured Convertible Notes and Unsecured
Convertible Notes (as defined below), respectively; and

 

WHEREAS, prior to the Initial Closing, and as a contingency thereto,
shareholders representing at least fifty-one percent (51%) of the voting capital
stock of each of the Company and CÜR Media will have entered into voting
agreements pursuant to which they will have agreed to vote in favor of the
Merger and/or Acquisition, as applicable; and

 

WHEREAS, simultaneously with the each Closing, all of the Buyers purchasing
Preferred Stock Units in the applicable Closing of the Offering will sign a
Voting Agreement agreeing to vote in favor of the Merger and/or Acquisition, as
applicable, substantially in the form of Exhibit F to this Agreement (the
“Voting Agreement”); and

 

WHEREAS, simultaneously with, and as a contingency to, the Combination
Transaction, the holders of all of CÜR Media’s existing 12% Unsecured
Convertible Promissory Notes (the “Unsecured Convertible Notes”) will convert
the principal and any accrued and unpaid interest due under the Unsecured
Convertible Notes into units of the Combined Company’s securities (the
“Unsecured Note Conversion Units”), each Unsecured Note Conversion Unit
consisting of (a) one (1) share (each a “Unsecured Note Conversion Unit Share”
and, collectively, the “Unsecured Note Conversion Unit Shares”) of the Combined
Company’s common stock, and (b) a 5-year warrant (each a “Unsecured Note
Conversion Unit Warrant” and, collectively, the “Unsecured Note Conversion Unit
Warrants”) to purchase one (1) share of the Combined Company’s common stock for
every Unsecured Note Conversion Unit Share received upon conversion, at an
exercise price equal to $1.00 per share (the “Unsecured Note Conversion Unit
Warrant Shares”) (pursuant to the terms of the Unsecured Convertible Notes, the
Unsecured Convertible Notes will convert into Unsecured Note Conversion Units at
a price per Unsecured Note Conversion Unit of the lesser of (a) 80% of the price
per share of the equity securities sold in the Offering, or (b) $2.00); and

 



  4

   



 

WHEREAS, in the event of the consummation of the Merger, CÜR Media has agreed to
provide the Buyers with registration rights with respect to securities of CÜR
Media they may receive in exchange for their Series A Conversion Shares and Unit
Warrant Shares, pursuant to the terms of a Registration Rights Agreement among
the CUR Media and the Buyers, the New Note Purchaser, and the holders of
Conversion Units, substantially in the form of Exhibit G to this Agreement (the
“Registration Rights Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:

 

1. PURCHASE AND SALE OF SHARES.

 

(a) Purchase of Preferred Stock Units. Subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, each Buyer agrees, severally and
not jointly, to purchase at Closing (as defined below), and the Company agrees
to sell and issue to each Buyer, severally and not jointly, at Closing, such
number of Preferred Stock Units as is set forth on the Buyer Omnibus Signature
Page, attached hereto as Annex A, for each Buyer affixed hereto. Upon a Buyer’s
execution of this Agreement on the Buyer Omnibus Signature Page and Buyer’s
completion of the Investor Certification, attached hereto as Annex B, the
Investor Profile, attached hereto as Annex C, the Anti-Money Laundering
Information Form, attached hereto as Annex D, and if applicable, the Wire
Transfer Authorization (each attached hereto), the Buyer shall wire transfer the
Subscription Amount set forth on its Buyer Omnibus Signature Page, in same-day
funds, in accordance with the instructions set forth immediately below, which
Subscription Amount shall be held in escrow pursuant to the terms of the Escrow
Agreement and disbursed in accordance therewith.

 

Wire Instructions

 

Bank Name:

PNC Bank

Bank Address:

300 Delaware Avenue

Wilmington, DE 19801

ABA/Routing #:

031100089

SWIFT Code:

PNCCUS33

Account Name:

Delaware Trust Company

Account Number:

5605012373

FFC:

CUR HOLDINGS, INC.; Acct# 79-3121

 

MUST INCLUDE THE BUYER’S NAME

 

(b) Closing Date. The Initial Closing of the purchase and sale of the Preferred
Stock Units shall take place at 10:00 a.m. New York time on or before the fifth
(5th) business day following the satisfaction of the conditions to the Initial
Closing set forth herein and in Sections 6 and 7 below (or such later date as is
mutually agreed to by the Company and the Buyer(s)). There may be additional
Closings of the Offering, on or before the fifth (5th) business day following
the satisfaction of the conditions to each additional Closing set forth herein
and in Sections 6 and 7 below (or such later date as is mutually agreed to by
the Company and the Buyer(s)), subject to prior termination (the date of any
such Closing is hereinafter referred to as a “Closing Date”). Each Closing shall
occur on a Closing Date at the offices of CKR Law LLP, 1330 Avenue of the
Americas, 14th Floor, New York, New York 10019 (or such other place as is
mutually agreed to by the Company and the Buyer(s)). Preferred Stock Units may
be offered and sold through the end of the Offering Period.

 



  5

   



 

(c) Escrow Arrangements; Form of Payment. Upon execution hereof by the Buyer and
pending the Closing, the Unit Purchase Price shall be deposited in a
non-interest bearing escrow account with Delaware Trust Company, as escrow agent
(the “Escrow Agent”), pursuant to the terms of the Escrow Agreement. Subject to
the satisfaction of the terms and conditions of this Agreement, (i) on the
Closing Date, the Escrow Agent shall deliver to the Company in accordance with
the terms of the Escrow Agreement the Unit Purchase Price for the Preferred
Stock Units to be issued and sold to the Buyer(s) on such Closing Date, and (ii)
promptly after the Closing Date, but in no instance more than seven (7) business
days after the Closing, the Company shall deliver to the Buyer(s), (a) stock
certificates representing the number of Unit Shares and (b) warrant certificates
representing the number of Unit Warrants, purchased by the Buyer(s) on the
applicable Closing Date, duly executed on behalf of the Company.

 

(d) Acceptance of Subscriptions. Each Buyer understands and agrees that the
Company, in its sole and absolute discretion, reserves the right to accept or
reject this or any other subscription for Preferred Stock Units, in whole or in
part, notwithstanding prior receipt by the Buyer of notice of acceptance of this
subscription. If the subscription is rejected in whole or the Offering of the
Preferred Stock Units is terminated, all funds received by the Escrow Agent from
the Buyer will be promptly returned without interest or offset, and this
subscription shall thereafter be of no further force or effect. If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this subscription
will continue in full force and effect to the extend this subscription was
accepted.

 

(e) Offering Period. The Company may offer and sell Preferred Stock Units at any
time through the Offering Period.

 

(f) Offering Amount. The Company may offer and sell more than the Minimum Amount
of Preferred Stock Units in its sole discretion, in which case the Share
Percentage Interest and Warrant Percentage Interest will increase accordingly.
The Placement Agent Maximum Amount may be increased upon mutual approval by the
Company and the Placement Agent.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:

 

(a) Investment Purpose. Each Buyer is acquiring the Preferred Stock Units,
including the Unit Shares and the Unit Warrants, and, upon conversion of the
Unit Shares or exercise of the Unit Warrants, the Buyer will acquire the Series
A Conversion Shares or the Unit Warrant Shares, respectively (the Preferred
Stock Units, Unit Shares, Unit Warrants, Series A Conversion Shares and Unit
Warrant Shares being hereinafter referred to collectively as the “Securities”),
for its own account for investment only and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act; provided,
however, that by making the representations herein, such Buyer reserves the
right to dispose of the Securities at any time in accordance with or pursuant to
an effective registration statement covering such Securities, or an available
exemption under the Securities Act. The Buyer agrees not to sell, hypothecate or
otherwise transfer the Securities unless such Securities are registered under
the federal and applicable state securities laws or unless, in the opinion of
counsel satisfactory to the Company, an exemption from such law is available,
and subject to any restrictions set forth in the Certificate of Designation.

 



  6

   



 

(b) Residence of Buyer. Each Buyer resides in the jurisdiction set forth on the
Buyer Omnibus Signature Page affixed hereto.

 

(c) Accredited Investor Status. The Buyer meets the requirements of at least one
of the suitability standards for an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D, for the reason set forth on the
Investor Certification attached hereto as Annex B, or is not a “U.S. Person” as
that term is defined in Rule 902(k) of Regulation S.

 

(d) Non-US Person. If a Buyer is not a person in the United States or a U.S.
Person (as defined in Rule 902(k) of Regulation S) or is not purchasing the
Preferred Stock Units, Unit Shares and Unit Warrants on behalf of a person in
the United States or a U.S. Person:

 

(i) neither the Buyer nor any disclosed principal is a U.S. Person nor are they
subscribing for the Preferred Stock Units, Unit Shares and Unit Warrants for the
account of a U.S. Person or for resale in the United States and the Buyer
confirms that the Preferred Stock Units, Unit Shares and Unit Warrants have not
been offered to the Buyer in the United States and that this Agreement has not
been signed in the United States;

 

(ii) the Buyer acknowledges that the Preferred Stock Units, Unit Shares and Unit
Warrants have not been registered under the Securities Act and may not be
offered or sold in the United States or to a U.S. Person unless the securities
are registered under the U.S. Securities Act and all applicable state securities
laws or an exemption from such registration requirements is available, and
further agrees that hedging transactions involving such securities may not be
conducted unless in compliance with the U.S. Securities Act;

 

(iii) the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, understands that the Company is the seller of the Preferred Stock Units,
Unit Shares, Unit Warrants, Series A Conversion Shares and Unit Warrant Shares,
and that, for purposes of Regulation S, a “distributor” is any underwriter,
dealer or other person who participates pursuant to a contractual arrangement in
the distribution of securities sold in reliance on Regulation S and that an
“affiliate” is any partner, officer, director or any person directly or
indirectly controlling, controlled by or under common control with any person in
question. Except as otherwise permitted by Regulation S, the Buyer and if
applicable, the disclosed principal for whom the Buyer is acting, agrees that it
will not, during a one-year distribution compliance period, act as a
distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Preferred Stock Units, Unit Shares, Unit
Warrants, Series A Conversion Shares or Unit Warrant Shares other than to a
non-U.S. Person;

 

(iv) the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, acknowledges and understands that in the event the Preferred Stock
Units, Unit Shares, or Unit Warrants are offered, sold or otherwise transferred
by the Buyer or if applicable, the disclosed principal for whom the Buyer is
acting, to a non-U.S Person prior to the expiration of a one year distribution
compliance period, the purchaser or transferee must agree not to resell such
securities except in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration; and must further agree not to engage in hedging transactions
with regard to such securities unless in compliance with the Securities Act; and

 



  7

   



 

(v) neither the Buyer nor any disclosed principal will offer, sell or otherwise
dispose of the Preferred Stock Units, Unit Shares, Unit Warrants, Series A
Conversion Shares Unit Warrant Shares in the United States or to a U.S. Person
unless (A) the Company has consented to such offer, sale or disposition and such
offer, sale or disposition is made in accordance with an exemption from the
registration requirements under the Securities Act and the securities laws of
all applicable states of the United States or, (B) the SEC has declared
effective a registration statement in respect of such securities.

 

(e) Accredited Investor Qualifications. The Buyer (i) if a natural person,
represents that the Buyer has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Preferred Stock Units, Unit Shares and Unit Warrants, such entity
is duly organized, validly existing and in good standing under the laws of the
state of its organization, the consummation of the transactions contemplated
hereby is authorized by, and will not result in a violation of state law or its
charter or other organizational documents, such entity has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof and to
purchase and hold the Preferred Stock Units, Unit Shares and Unit Warrants, the
execution and delivery of this Agreement has been duly authorized by all
necessary action, this Agreement has been duly executed and delivered on behalf
of such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Agreement in a representative or fiduciary capacity,
represents that it has full power and authority to execute and deliver this
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Buyer is executing this Agreement, and
such individual, partnership, ward, trust, estate, corporation, or limited
liability company or partnership, or other entity has full right and power to
perform pursuant to this Agreement and make an investment in the Company, and
represents that this Agreement constitutes a legal, valid and binding obligation
of such entity. The execution and delivery of this Agreement will not violate or
be in conflict with any order, judgment, injunction, agreement or controlling
document to which the Buyer is a party or by which it is bound.

 

(f) Buyer Relationship with Brokers. The Buyer’s substantive relationship with a
broker, if any, for the transactions contemplated hereby, or subagent thereof
(collectively, “Brokers”), through which the Buyer may be subscribing for the
Preferred Stock Units, Unit Shares and Unit Warrants predates such Broker’s
contact with the Buyer regarding an investment in the Preferred Stock Units,
Unit Shares and Unit Warrants.

 

(g) Solicitation. The Buyer is unaware of, is in no way relying on, and did not
become aware of the offering of the Preferred Stock Units, Unit Shares and Unit
Warrants through or as a result of, any form of general solicitation or general
advertising including, without limitation, any article, notice, advertisement or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, in connection with the offering and sale of
the Preferred Stock Units, Unit Shares and Unit Warrants and is not subscribing
for the Preferred Stock Units, Unit Shares and Unit Warrants and did not become
aware of the offering of the Preferred Stock Units, Unit Shares and Unit
Warrants through or as a result of any seminar or meeting to which the Buyer was
invited by, or any solicitation of a subscription by, a person not previously
known to the Buyer in connection with investments in securities generally.

 



  8

   



 

(h) Brokerage Fees. The Buyer has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transaction contemplated hereby.

 

(i) Buyer’s Advisors. The Buyer and the Buyer’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”), as the
case may be, has such knowledge and experience in financial, tax, and business
matters, and, in particular, investments in securities, so as to enable it to
utilize the information made available to it in connection with the Preferred
Stock Units, Unit Shares and Unit Warrants to evaluate the merits and risks of
an investment in the Preferred Stock Units, Unit Shares and Unit Warrants and
the Company and to make an informed investment decision with respect thereto.

 

(j) Buyer Liquidity. Each Buyer has adequate means of providing for such Buyer’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Preferred Stock Units, Unit Shares and Unit
Warrants for an indefinite period of time, and after purchasing the Preferred
Stock Units, Unit Shares and Unit Warrants the Buyer will be able to provide for
any foreseeable current needs and possible personal contingencies. The Buyer
must bear and acknowledges the substantial economic risks of the investment in
the Preferred Stock Units, Unit Shares and Unit Warrants including the risk of
illiquidity and the risk of a complete loss of this investment.

 

(k) High Risk Investment. The Buyer is aware that an investment in the Preferred
Stock Units, Unit Shares and Unit Warrants, and upon conversion of the Unit
Shares or exercise of the Unit Warrants, in the Series A Conversion Shares or
Unit Warrant Shares, respectively, involves a number of very significant risks
and has carefully researched and reviewed and understands the risks of, and
other considerations relating to, the purchase of the Preferred Stock Units,
Unit Shares and Unit Warrants, and upon conversion of the Unit Shares or
exercise of the Unit Warrants, the Series A Conversion Shares or Unit Warrant
Shares, respectively.

 

(l) Reliance on Exemptions. Each Buyer understands that the Preferred Stock
Units, Unit Shares and Unit Warrants are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of such Buyer to acquire the Securities.

 



  9

   



 

(m) Information. Each Buyer and its Advisors have been furnished with all
documents and materials relating to the business, finances and operations of the
Company and CUR Media and its subsidiaries and information that Buyer requested
and deemed material to making an informed investment decision regarding Buyer’s
purchase of the Preferred Stock Units, Unit Shares, Unit Warrants and, upon
conversion of the Unit Shares or exercise of the Unit Warrants, the Series A
Conversion Shares or Unit Warrant Shares, respectively. Each Buyer and its
Advisors have been afforded the opportunity to review such documents and
materials, as well as the CÜR Media’s SEC Filings, as such term is defined below
(hard copies of which were made available to the Buyer upon request to the CÜR
Media or were otherwise accessible to the Buyer via the SEC’s EDGAR system), and
the information contained therein, including the description of the risks and
uncertainties that could affect CÜR Media’s business appearing in the section
captioned "Risk Factors" in CÜR Media’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2015, which CÜR Media’s filed with the SEC on
April 14, 2016, as updated in subsequent filings CÜR Media has made with the
SEC. Each Buyer and its Advisors have been afforded the opportunity to ask
questions of the Company and CÜR Media and their management. Each Buyer
understands that such discussions, as well as any written information provided
by the Company and CÜR Media, were intended to describe the aspects of the
Company’s and CUR Media’s businesses and prospects which the Company and CÜR
Media believe to be material, respectively, but were not necessarily a thorough
or exhaustive description, and except as expressly set forth in this Agreement,
the Company and CÜR Media make no representations or warranties with respect to
the completeness of such information and make no representations or warranties
of any kind with respect to any information provided by any entity other than
the Company and CUR Media, as applicable. Some of such information may include
projections as to the future performance of the Company and CÜR Media and its
subsidiaries, which projections may not be realized, may be based on assumptions
which may not be correct and may be subject to numerous factors beyond the
Company’s and CÜR Media’s and its subsidiaries’ control, as applicable.
Additionally, the Buyer understands and represents that he is purchasing the
Preferred Stock Units, Unit Shares and Unit Warrants, notwithstanding the fact
that the Company and CÜR Media and its subsidiaries may disclose in the future
certain material information the Buyer has not received, including the financial
results of the Company CÜR Media and its subsidiaries for their current fiscal
quarters. Neither such inquiries, nor any other due diligence investigations
conducted by such Buyer or its Advisors, shall modify, amend or affect such
Buyer’s right to rely on the Company’s and CÜR Media’s representations and
warranties contained in Section 3 and 4 below, respectively. Each Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Preferred Stock Units, Unit Shares and Unit Warrants.

 

(n) No Other Representations or Information. In evaluating the suitability of an
investment in the Preferred Stock Units, Unit Shares and Unit Warrants, and if
applicable, upon conversion of the Unit Shares or exercise of the Unit Warrants,
the Series A Conversion Shares or Unit Warrant Shares, respectively, the Buyer
has not relied upon any representation or information (oral or written) with
respect to the Company or CÜR Media or its subsidiaries, or otherwise, other
than as stated in this Agreement. No oral or written representations have been
made, or oral or written information furnished, to the Buyer or its Advisors, if
any, in connection with the offering of the Preferred Stock Units, Unit Shares
and Unit Warrants.

 



  10

   



 

(o) No Governmental Review. Each Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Preferred Stock Units, Unit Shares
or Unit Warrants (or upon conversion of the Unit Shares or exercise of the Unit
Warrants, the Series A Conversion Shares or Unit Warrant Shares, respectively),
or the fairness or suitability of the investment in the Preferred Stock Units,
Unit Shares or Unit Warrants (or upon conversion of the Unit Shares or exercise
of the Unit Warrants, the Series A Conversion Shares or Unit Warrant Shares,
respectively), nor have such authorities passed upon or endorsed the merits of
the offering of the Preferred Stock Units, Unit Shares or Unit Warrants (or upon
conversion of the Unit Shares or exercise of the Unit Warrants, the Series A
Conversion Shares or Unit Warrant Shares, respectively).

 

(p) Transfer or Resale. Each Buyer understands that: (i) the Preferred Stock
Units, Unit Shares and Unit Warrants and, upon conversion of the Unit Shares or
exercise of the Unit Warrants, the Series A Conversion Shares or Unit Warrant
Shares, respectively, have not been and may not be registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, or
(B) such Buyer shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, to the effect that such securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration requirements; (ii) any sale of such securities
made in reliance on Rule 144 under the Securities Act (or a successor rule
thereto) (“Rule 144”) may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of such securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) the Company is
not, and except as otherwise set forth in this Agreement and the Registration
Rights Agreement, no other person is, under any obligation to register such
securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder. The Company reserves
the right to place stop transfer instructions against the certificates for the
Preferred Stock Units, Unit Shares and Unit Warrants and, upon conversion of the
Unit Shares or exercise of the Unit Warrants, the Series A Conversion Shares or
Unit Warrant Shares, respectively to the extent specifically set forth under
this Agreement. There can be no assurance that there will be any market or
resale for the Preferred Stock Units, Unit Shares or Unit Warrants (or upon
conversion of the Unit Shares or exercise of the Unit Warrants, the Series A
Conversion Shares or Unit Warrant Shares, respectively), nor can there be any
assurance that the Preferred Stock Units, Unit Shares or Unit Warrants (or upon
conversion of the Unit Shares or exercise of the Unit Warrants, the Series A
Conversion Shares or Unit Warrant Shares, respectively) will be freely
transferable at any time in the foreseeable future.

 



  11

   



 

(q) Legends. Each Buyer understands that the certificates or other instruments
representing the Preferred Stock Units, Unit Shares and Unit Warrants (and upon
conversion of the Unit Shares or exercise of the Unit Warrants, the Series A
Conversion Shares or Unit Warrant Shares, respectively) shall bear a restrictive
legend in substantially the following form (and a stop transfer order may be
placed against transfer of such stock certificates):

 

For U.S. Persons:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

For Non-U.S. Persons:

 

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

 



  12

   



 

The legend set forth above shall be removed and the Company, within three (3)
business days, shall issue a certificate without such legend to the holder of
the Preferred Stock Units, Unit Shares and Unit Warrants (and upon conversion of
the Unit Shares or exercise of the Unit Warrants, the Series A Conversion Shares
or Unit Warrant Shares, respectively) upon which it is stamped, if, unless
otherwise required by state securities laws, (i) the Buyer or its broker make
the necessary representations and warranties to the transfer agent for the
Common Stock that it has complied with the prospectus delivery requirements in
connection with a sale transaction, provided the Preferred Stock Units, Unit
Shares and Unit Warrants (and upon conversion of the Unit Shares or exercise of
the Unit Warrants, the Series A Conversion Shares or Unit Warrant Shares,
respectively) are registered under the Securities Act or (ii) in connection with
a sale transaction, after such holder provides the Company with an opinion of
counsel satisfactory to the Company, which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale, assignment or transfer of the Preferred Stock Units,
Unit Shares and Unit Warrants (or and upon conversion of the Unit Shares or
exercise of the Unit Warrants, the Series A Conversion Shares or Unit Warrant
Shares, respectively) may be made without registration under the Securities Act.

 

(r) Organization and Standing of Buyer. If the Buyer is an entity, it is duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization. If the Buyer is an
individual, he or she is at least the greater of (a) eighteen (18) years of age
or (b) the age of legal majority in his or her jurisdiction of residence.

 

(s) Authorization, Enforcement. The Buyer has the requisite power and authority
to enter into and perform under this Agreement, the Certificate of Designation,
the Warrants, the Security Agreement, the Escrow Agreement, the Voting Agreement
and the Registration Rights Agreement (collectively, the “Transaction
Documents”) and to purchase the Preferred Stock Units, Unit Shares and Unit
Warrants being sold to it hereunder. The execution, delivery and performance of
this Agreement and the Transaction Documents by such Buyer and the consummation
by Buyer of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Buyer or Buyer’s Board of Directors,
stockholders, partners, members, as the case may be, is required. This Agreement
and the other Transaction Documents (to the extent the Buyer is party thereto)
have been duly authorized, executed and delivered by such Buyer and upon
execution of this Agreement and the Transaction Documents by the other parties
hereto and thereto, constitute, or shall constitute when executed and delivered,
a valid and binding obligation of such Buyer enforceable against such Buyer in
accordance with the terms hereof and thereof, except as such enforceability may
be limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(t) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by such Buyer of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) if the Buyer is not an individual, result in a violation of such Buyer’s
charter documents or bylaws or other organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Buyer is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Buyer or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on such Buyer). Such Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement and the other Transaction Documents or to
purchase the Preferred Stock Units, Unit Shares and Unit Warrants in accordance
with the terms hereof, provided that for purposes of the representation made in
this sentence, such Buyer is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company and CÜR Media herein.

 



  13

   



 

(u) Receipt of Documents. Each Buyer, its counsel and/or its Advisors have
received and read in their entirety: (i) this Agreement and each representation,
warranty and covenant set forth herein; and (ii) all due diligence and other
information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; each Buyer has received answers to
all questions such Buyer submitted to the Company and CÜR Media regarding an
investment in the Company; and each Buyer has relied on the information
contained therein and has not been furnished any other documents, literature,
memorandum or prospectus.

 

(v) Status as a Former Shell Company. Each Buyer understands that CÜR Media is a
former “shell company” as such term is defined in Rule 12b-2 under the Exchange
Act. CÜR Media ceased to be a “shell company” on January 28, 2014, and filed
Form 10 type information under cover of Form 8-K on February 3, 2014. Pursuant
to Rule 144(i), securities issued by a current or former shell company (such as
the Securities) that otherwise meet the holding period and other requirements of
Rule 144 nevertheless cannot be sold in reliance on Rule 144 until one year
after such company (a) is no longer a shell company; and (b) has filed current
“Form 10 information” (as defined in Rule 144(i)) with the SEC reflecting that
it is no longer a shell company, and provided that at the time of a proposed
sale pursuant to Rule 144, such company is subject to the reporting requirements
of section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the securities
cannot be removed except in connection with an actual sale meeting the foregoing
requirements or pursuant to an effective registration statement.

 

(w) Trading Activities. The Buyer’s trading activities with respect to the
Company’s and/or CÜR Media’s capital stock shall be in compliance with all
applicable federal and state securities laws, rules and regulations and the
rules and regulations of the principal market on which the Company’s and/or CÜR
Media’s capital stock is listed or traded, as applicable. Neither the Buyer nor
its affiliates has an open short position in the Company’s and/or CÜR Media’s
capital stock, as applicable, and, except as set forth below, the Buyer shall
not, and shall not cause any of its affiliates under common control with the
Buyer, to engage in any short sale as defined in any applicable SEC or Financial
Industry Regulatory Authority (FINRA) rules on any hedging transactions with
respect to the Company’s and/or CÜR Media’s capital stock until the earlier to
occur of (i) the third anniversary of the Closing Date, or (ii) the Buyers no
longer own the Company’s and/or CÜR Media’s capital stock. Without limiting the
foregoing, the Buyer agrees not to engage in any naked short transactions in
excess of the amount of shares owned (or an offsetting long position) by the
Buyer.

 



  14

   



 

(x) Regulation FD. Each Buyer acknowledges and agrees that certain of the
information received by it in connection with the transactions contemplated by
this Agreement is of a confidential nature and may be regarded as material
non-public information under Regulation FD promulgated by the SEC and that such
information has been furnished to the Buyer for the sole purpose of enabling the
Buyer to consider and evaluate an investment in the Preferred Stock Units, Unit
Shares and Unit Warrants. The Buyer agrees that it will treat such information
in a confidential manner, will not use such information for any purpose other
than evaluating an investment in the Preferred Stock Units, Unit Shares and Unit
Warrants, will not, directly or indirectly, trade or permit the Buyer’s agents,
representatives or affiliates to trade in any securities of the Company or CÜR
Media while in possession of such information and will not, directly or
indirectly, disclose or permit the Buyer’s agents, representatives or affiliates
to disclose any of such information without the Company’s or CÜR Media’s prior
written consent, as applicable. The Buyer shall make its agents, affiliates and
representatives aware of the confidential nature of the information contained
herein and the terms of this section including the Buyer’s agreement to not
disclose such information, to not trade in the Company’s or CÜR Media’s
securities, as applicable, while in the possession of such information, and to
be responsible for any disclosure or other improper use of such information by
such agents, affiliates or representatives. Likewise, without the Company’s or
CÜR Media’s prior written consent, as applicable, the Buyer will not, directly
or indirectly, make any statements, public announcements or other release or
provision of information in any form to any trade publication, to the press or
to any other person or entity whose primary business is or includes the
publication or dissemination of information related to the transactions
contemplated by this Agreement.

 

(y) No Legal Advice from the Company or CÜR Media. Each Buyer acknowledges that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
Advisors. Each Buyer is relying solely on such Advisors and not on any
statements or representations of the Company or CÜR Media, or any of their
employees, representatives or agents for legal, tax, economic and related
considerations or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

(z) No Group Participation. Each Buyer and its affiliates is not a member of any
group, nor is any Buyer acting in concert with any other person, including any
other Buyer, with respect to its acquisition of the Preferred Stock Units, Unit
Shares and Unit Warrants (and upon conversion of the Unit Shares or exercise of
the Unit Warrants, the Series A Conversion Shares or Unit Warrant Shares,
respectively).

 

(aa) Reliance. Any information which the Buyer has heretofore furnished or is
furnishing herewith to the Company or any Broker is complete and accurate and
may be relied upon by the Company and any Broker in determining the availability
of an exemption from registration under U.S. federal and state securities laws
in connection with the offering of securities as described in this Agreement and
the related summary term sheet and transmittal letter, if any. The Buyer further
represents and warrants that it will notify and supply corrective information to
the Company immediately upon the occurrence of any change therein occurring
prior to the Company’s issuance of the Preferred Stock Units, Unit Shares and
Unit Warrants. Within five (5) days after receipt of a request from the Company
or any Broker, the Buyer will provide such information and deliver such
documents as may reasonably be necessary to comply with any and all laws and
ordinances to which the Company or any Broker is subject.

 



  15

   



 

(bb) (For ERISA plan Buyers only). The fiduciary of the ERISA plan represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. The Buyer fiduciary or Plan (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company or any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Buyer fiduciary or Plan has not
relied primarily on any advice or recommendation of the Company or any of its
affiliates;

 

(cc) Anti-Money Laundering; OFAC.

 

[The Buyer should check the Office of Foreign Assets Control (“OFAC”) website at
http://www.treas.gov/ofac before making the following representations.] The
Buyer represents that the amounts invested by it in the Company in the Preferred
Stock Units, Unit Shares and Unit Warrants were not and are not directly or
indirectly derived from activities that contravene U.S. federal or state or
international laws and regulations, including anti-money laundering laws and
regulations. U.S. federal regulations and Executive Orders administered by OFAC
prohibit, among other things, the engagement in transactions with, and the
provision of services to, certain foreign countries, territories, entities and
individuals. The lists of OFAC prohibited countries, territories, persons and
entities can be found on the OFAC website at http://www.treas.gov/ofac. In
addition, the programs administered by OFAC (the “OFAC Programs”) prohibit
dealing with individuals[1] or entities in certain countries regardless of
whether such individuals or entities appear on the OFAC lists;

 

To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any person
controlling or controlled by the Buyer; (3) if the Buyer is a privately-held
entity, any person having a beneficial interest in the Buyer; or (4) any person
for whom the Buyer is acting as agent or nominee in connection with this
investment is a country, territory, individual or entity named on an OFAC list,
or a person or entity prohibited under the OFAC Programs. Please be advised that
the Company may not accept any amounts from a prospective investor if such
prospective investor cannot make the representation set forth in the preceding
paragraph. The Buyer agrees to promptly notify the Company should the Buyer
become aware of any change in the information set forth in these
representations. The Buyer understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and a Broker may also be required to report such
action and to disclose the Buyer’s identity to OFAC. The Buyer further
acknowledges that the Company may, by written notice to the Buyer, suspend the
redemption rights, if any, of the Buyer if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any Broker or any of the Company’s other service providers.
These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs;

__________________

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 



  16

   



 

To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any person
controlling or controlled by the Buyer; (3) if the Buyer is a privately-held
entity, any person having a beneficial interest in the Buyer; or (4) any person
for whom the Buyer is acting as agent or nominee in connection with this
investment is a senior foreign political figure[2], or any immediate family[3]
member or close associate[4] of a senior foreign political figure, as such terms
are defined in the footnotes below; and

 

If the Buyer is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Buyer receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, the Buyer
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a) Organization and Qualification. The Company is a corporation duly organized
and validly existing in good standing under the laws of the jurisdiction of its
formation, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below.

___________________

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 



  17

   



 

(b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company, has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement and the other Transaction Documents
and to issue the Preferred Stock Units, Unit Shares and Unit Warrants in
accordance with the terms hereof and thereof, (ii) the execution and delivery by
the Company of each of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Preferred Stock Units, Unit
Shares and Unit Warrants have been duly authorized by the Company’s Board of
Directors, and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) each of the Transaction
Documents will be duly executed and delivered by the Company, (iv) the
Transaction Documents when executed will constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

(c) Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock and 10,000,000 shares of preferred stock, par
value $0.0001 per share (the “Preferred Stock”). As of the date hereof the
Company has 500,000 shares of Common Stock issued and outstanding, and (ii)
except for the Unit Shares to be issued in connection with the Offering
(including any Placement Agent Units), or as otherwise reflected in the
Company’s capitalization table set forth in Schedule 3(c) hereto, no shares of
Preferred Stock are issued and outstanding; provided, however, the Company has
agreed to issue a single share of Preferred Stock designated as Series B Voting
Preferred Stock, which carries certain special powers, including the right to
elect a majority of the Board of Directors and the right to approve the Merger
and/or Asset Acquisition. All of the outstanding shares of Common Stock of the
Company have been duly authorized, validly issued and are fully paid and
nonassessable. No shares of capital stock of the Company are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company. As of the date of this Agreement except as
otherwise reflected in the capitalization table set forth in Schedule 3(c)
hereto, (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
such Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, (ii) there are no
outstanding debt securities, (iii) there are no agreements or arrangements under
which the Company is obligated to register the sale of any of its securities
under the Securities Act, and (iv) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Preferred Stock Units, Unit Shares and Unit Warrants as
described in this Agreement. The Preferred Stock Units, Unit Shares and Unit
Warrants (and upon conversion of the Unit Shares or exercise of the Unit
Warrants, the Series A Conversion Shares or Unit Warrant Shares, respectively)
when issued, will be free and clear of all pledges, liens, encumbrances and
other restrictions (other than those arising under applicable securities laws as
a result of the issuance of the Preferred Stock Units, Unit Shares and Unit
Warrants). No co-sale right, right of first refusal or other similar right
exists with respect to the Preferred Stock Units, Unit Shares or Unit Warrants
(or upon conversion of the Unit Shares or exercise of the Unit Warrants, the
Series A Conversion Shares or Unit Warrant Shares, respectively) or the issuance
and sale thereof. The issuance and sale of the Preferred Stock Units, Unit
Shares and Unit Warrants (and upon conversion of the Unit Shares or exercise of
the Unit Warrants, the Series A Conversion Shares or Unit Warrant Shares,
respectively) will not result in a right of any holder of securities of the
Company to adjust the exercise, exchange or reset price under such securities.
The Company has made available to the Buyer true and correct copies of the
Company’s Certificate of Incorporation, as in effect on the date hereof (the
“Certificate of Incorporation”), and the Company’s Bylaws, as in effect on the
date hereof (the “Bylaws”), and the terms of all securities exercisable for
Common Stock of the Company and the material rights of the holders thereof in
respect thereto.

 



  18

   



 

(d) Issuance of Securities. The Preferred Stock Units, Unit Shares and Unit
Warrants are duly authorized and, upon issuance in accordance with the terms
hereof, shall be duly issued, fully paid and nonassessable, are free from all
taxes, liens and charges with respect to the issue thereof. Upon conversion of
the Unit Shares or exercise of the Unit Warrants, the Series A Conversion Shares
or Unit Warrant Shares, respectively, in accordance with the Transaction
Documents, the Series A Conversion Shares and Unit Warrant Shares will be duly
issued, fully paid and nonassessable.

 

(e) No Conflicts. Except as set forth on Schedule 3(e), the execution, delivery
and performance of each of the Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Certificate of Incorporation, or the
Bylaws of the Company or (ii) violate or conflict with, or result in a breach of
any provision of, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or result in
a violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws and regulations) applicable to the
Company or by which any property or asset of the Company is bound or affected
except for those which could not reasonably be expected to have a material
adverse effect on the assets, business, condition (financial or otherwise),
results of operations or future prospects of the Company (a “Material Adverse
Effect”). Except those which could not reasonably be expected to have a Material
Adverse Effect, the Company is not in violation of any term of or in default
under its constitutive documents. Except those which could not reasonably be
expected to have a Material Adverse Effect, the Company is not in violation of
any term of or in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company. The business of the Company is not
being conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity, except for any violation
which could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. Except as specifically contemplated by this
Agreement and as required under the Securities Act and any applicable state
securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the other Transaction
Documents in accordance with the terms hereof or thereof. Neither the execution
and delivery by the Company of the Transaction Documents to which it is a party,
nor the consummation by the Company of the transactions contemplated hereby or
thereby, will require any notice, consent or waiver under any contract or
instrument to which the Company is a party or by which the Company is bound or
to which any of its assets is subject, except for any notice, consent or waiver
the absence of which would not have a Material Adverse Effect and would not
adversely affect the consummation of the transactions contemplated hereby or
thereby. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding two sentences have
been obtained or effected on or prior to the date hereof. The Company is unaware
of any facts or circumstance, which might give rise to any of the foregoing.

 



  19

   



 

(f) Absence of Litigation. Except as set forth on Schedule 3(f), there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company, wherein an unfavorable decision, ruling or finding would (i)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or any of the
other Transaction Documents, or (ii) have a Material Adverse Effect.

 

(g) Acknowledgment Regarding Buyer’s Purchase of the Preferred Stock Units. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that each Buyer is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by such Buyer
or any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Preferred Stock Units, Unit
Shares and Unit Warrants (and upon conversion of the Unit Shares or exercise of
the Unit Warrants, the Series A Conversion Shares or Unit Warrant Shares,
respectively). The Company further represents to the Buyers that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 

(h) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Preferred Stock Units, Unit Shares or
Unit Warrants.

 

(i) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Preferred Stock
Units, Unit Shares or Unit Warrants under the Securities Act or cause this
offering of the Preferred Stock Units, Unit Shares or Unit Warrants to be
integrated with prior offerings by the Company for purposes of the Securities
Act.

 

(j) Employee Relations. Except as set forth on Schedule 3(j), The Company is not
involved in any labor dispute nor, to the knowledge of the Company, is any such
dispute threatened. The Company is not party to any collective bargaining
agreement. The Company’s employees are not members of any union, and the
Company’s relationship with its employees is good.

 



  20

   



 

(k) Intellectual Property Rights. Except as set forth on Schedule 3(k), the
Company owns or possesses all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations, and all rights with
respect to the foregoing, which are necessary for the conduct of its business as
now conducted (the “Intellectual Property”) without any conflict with the rights
of others except for such conflicts that would not result in a Material Adverse
Effect. Neither the Company nor any subsidiary has received any notice of
infringement of, or conflict with, the asserted rights of others with respect to
any intellectual property that it utilizes.

 

(l) Environmental Laws.

 

(i) The Company has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect. There is no pending or, to the knowledge of the Company,
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding, or investigation, inquiry or information request,
relating to any Environmental Law involving the Company, except for litigation,
notices of violations, formal administrative proceedings or investigations,
inquiries or information requests that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect.
For purposes of this Agreement, “Environmental Law” means any national, state,
provincial or local law, statute, rule or regulation or the common law relating
to the environment or occupational health and safety, including without
limitation any statute, regulation, administrative decision or order pertaining
to (i) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (ii) air, water and noise pollution; (iii) groundwater and soil
contamination; (iv) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including without limitation emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (v) the protection
of wild life, marine life and wetlands, including without limitation all
endangered and threatened species; (vi) storage tanks, vessels, containers,
abandoned or discarded barrels, and other closed receptacles; (vii) health and
safety of employees and other persons; and (viii) manufacturing, processing,
using, distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”).

 

(ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company.

 



  21

   



 

(iii) The Company (i) has received all permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct its businesses,
and (ii) is in compliance with all terms and conditions of any such permit,
license or approval.

 

(m) Title. The Company has good and marketable title to all of its personal
property and assets free and clear of any material restriction, mortgage, deed
of trust, pledge, lien, security interest or other charge, claim or encumbrance
which would have a Material Adverse Effect. With respect to properties and
assets it leases, the Company is in material compliance with such leases and
holds a valid leasehold interest free of any liens, claims or encumbrances which
would have a Material Adverse Effect.

 

(n) No Material Adverse Breaches, etc. Except as set forth on Schedule 3(n), the
Company is not subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. The Company is not in breach of any contract or agreement which breach,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.

 

(o) Tax Status. Except as set forth in Schedule 3(o), the Company has made and
filed all U.S. federal and state, income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company or such subsidiary has set aside on its
books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due from the Company by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.

 

(p) Certain Transactions. Except for arm’s length transactions pursuant to which
the Company makes payments in the ordinary course of business upon terms no less
favorable than it could obtain from third parties, none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(q) Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former stockholders
of the Company, underwriters, Brokers, agents or other third parties.

 



  22

   



 

(r) Reliance. The Company acknowledges that the Buyers are relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Preferred Stock Units, Unit Shares and Unit Warrants. The Company further
acknowledges that without such representations and warranties of the Company
made hereunder, the Buyers would not enter into this Agreement.

 

(s) Brokers’ Fees. The Company does not have any liability or obligation to pay
any fees or commissions to any Broker, finder or agent with respect to the
transactions contemplated by this Agreement, except for the payment of the
Placement Agent Fee and issuance of the Placement Agent Warrants to the
Placement Agent.

 

(t) No Disqualification Event.

 

(i) None of Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications currently described in Rule 506(d)(1)(i) to
(vii) under the Securities Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Covered Person is subject to
a Disqualification Event. The Company has complied, to the extent applicable,
with its disclosure obligations under Rule 506(e).

 

(ii) The Company is not aware of any person, other than any Issuer Covered
Person that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of the Preferred Stock
Units, Unit Shares and Unit Warrants.

 

(iii) The Company will promptly notify the Buyers in writing of (A) any
Disqualification Event relating to any Issuer Covered Person and (B) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

 

4. REPRESENTATIONS AND WARRANTIES OF THE CÜR MEDIA.

 

CÜR Media represents and warrants to each of the Buyers that:

 

(a) Organization and Qualification. Except as set forth on Schedule 4(a) hereto,
CÜR Media is a corporation duly organized and validly existing in good standing
under the laws of the jurisdiction of its formation, and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. Except as set forth on Schedule 4(a) hereto, CÜR Media is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect, as
defined below.

 



  23

   



 

(b) Authorization, Enforcement, Compliance with Other Instruments. (i) CÜR
Media, has the requisite corporate power and authority to enter into and perform
its obligations under this Agreement and the other Transaction Documents, (ii)
the execution and delivery by CÜR Media of each of the Transaction Documents to
which it is a party and the consummation by it of the transactions contemplated
hereby and thereby, have been duly authorized by CÜR Media’s Board of Directors,
and no further consent or authorization is required by CÜR Media, its Board of
Directors or its stockholders, (iii) each of the Transaction Documents will be
duly executed and delivered by CÜR Media, (iv) the Transaction Documents when
executed will constitute the valid and binding obligations of CÜR Media
enforceable against CÜR Media in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

(c) Capitalization. Attached hereto as Schedule 4(c) is CÜR Media’s
capitalization table. The authorized capital stock of CÜR Media consists of
300,000,000 shares of common stock, par value $0.0001 per share (“CÜR Media
Common Stock”) and 10,000,000 shares of preferred stock, par value $0.0001 per
share (the “CÜR Media Preferred Stock”). As of the date hereof CÜR Media has
3,026,996 shares of CÜR Media Common Stock issued and outstanding, and (ii) no
shares of CÜR Media Preferred Stock are issued and outstanding. All of the
outstanding shares of CÜR Media Common Stock have been duly authorized, validly
issued and are fully paid and nonassessable. No shares of capital stock of CÜR
Media are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by CÜR Media. As of the date of this
Agreement except as set forth in CÜR Media’s SEC Filings (as defined below), or
as otherwise reflected in the capitalization table set forth in Schedule 4(c)
hereto, (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of CÜR Media,
or contracts, commitments, understandings or arrangements by which CÜR Media is
or may become bound to issue additional shares of capital stock of CÜR Media or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of CÜR Media, (ii) there are no outstanding debt
securities, (iii) there are no agreements or arrangements under which CÜR Media
is obligated to register the sale of any of its securities under the Securities
Act, and (iv) there are no outstanding registration statements. CÜR Media has
made available to the Buyer true and correct copies of CÜR Media’s Certificate
of Incorporation, as in effect on the date hereof (the “Certificate of
Incorporation”), and CÜR Media’s Bylaws, as in effect on the date hereof (the
“Bylaws”), and the terms of all securities exercisable for CÜR Media Common
Stock and the material rights of the holders thereof in respect thereto.

 



  24

   



 

(d) No Conflicts. The execution, delivery and performance of each of the
Transaction Documents by CÜR Media, and the consummation by CÜR Media of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation, or the Bylaws of CÜR Media or (ii) violate
or conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
CÜR Media is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including U.S. federal and state securities laws and
regulations) applicable to CÜR Media or by which any property or asset of CÜR
Media is bound or affected except for those which could not reasonably be
expected to have a material adverse effect on the assets, business, condition
(financial or otherwise), results of operations or future prospects of CÜR Media
and its subsidiaries taken as a whole (a “Material Adverse Effect”). Except
those which could not reasonably be expected to have a Material Adverse Effect,
CÜR Media is not in violation of any term of or in default under its
constitutive documents. Except those which could not reasonably be expected to
have a Material Adverse Effect, or as otherwise set forth on Schedule 4(d)
hereto, CÜR Media is not in violation of any term of or in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to CÜR
Media. The business of CÜR Media is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity, except for any violation which could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Except as specifically contemplated by this Agreement and as required under the
Securities Act and any applicable state securities laws, CÜR Media is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement or the other Transaction Documents in accordance with the terms hereof
or thereof. Neither the execution and delivery by CÜR Media of the Transaction
Documents to which it is a party, nor the consummation by CÜR Media of the
transactions contemplated hereby or thereby, will require any notice, consent or
waiver under any contract or instrument to which CÜR Media is a party or by
which CÜR Media is bound or to which any of its assets is subject, except for
any notice, consent or waiver the absence of which would not have a Material
Adverse Effect and would not adversely affect the consummation of the
transactions contemplated hereby or thereby. All consents, authorizations,
orders, filings and registrations which CÜR Media is required to obtain pursuant
to the preceding two sentences have been obtained or effected on or prior to the
date hereof. CÜR Media is unaware of any facts or circumstance, which might give
rise to any of the foregoing.

 

(e) SEC Filings; Financial Statements. Except as set forth on Schedule 4(e)(i)
hereto, CÜR Media has filed (and, except for certain Current Reports on Form
8-K, has, within the past two years, timely filed (subject to 12b-25 filings
with respect to certain periodic filings)) all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (all of the foregoing and all other documents filed with
the SEC prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to herein as the “SEC Filings”). The SEC
Filings are available to the Buyers via the SEC’s EDGAR system. As of their
respective dates, the SEC Filings complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Filings, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates, the audited financial
statements of CÜR Media included in the Company’s SEC Filings for the period
from inception through December 31, 2015, and the subsequent unaudited interim
financial statements included in CÜR Media’s SEC Filings (collectively, the
“Financial Statements”) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements were prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
Financial Statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly present in all material respects the
financial position of CÜR Media as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). As of the date
hereof, there are no outstanding or unresolved comments in comment letters
received from the staff of the SEC with respect to any of the SEC Filings. No
other information provided by or on behalf of CÜR Media to the Buyer including,
without limitation, information referred to in this Agreement, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Attached hereto as
Schedule 4(e)(ii) is a copy of CÜR Media’s Condensed Consolidated Balance Sheets
as of June 30, 2016 and December 31, 2015 (unaudited), which has not been
reviewed by CÜR Media’s independent auditors and is provided for informational
purposes only.

 



  25

   



 

(f) Absence of Litigation. Except as set forth in the CÜR Media’s SEC Filings,
or as otherwise set forth on Schedule 4(f) hereto, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body now pending or, to the
knowledge of CÜR Media, threatened, against or affecting CÜR Media, wherein an
unfavorable decision, ruling or finding would (i) adversely affect the validity
or enforceability of, or the authority or ability of CÜR Media to perform its
obligations under, this Agreement or any of the other Transaction Documents, or
(ii) have a Material Adverse Effect.

 

(g) No General Solicitation. Neither CÜR Media, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Preferred Stock Units, Unit Shares or
Unit Warrants.

 

(h) Employee Relations. Except as set forth on Schedule 4(h) hereto, CÜR Media
is not involved in any labor dispute nor, to the knowledge of CÜR Media, is any
such dispute threatened. CÜR Media is not party to any collective bargaining
agreement. CÜR Media’s employees are not members of any union, and, except as
set forth on Schedule 4(h) hereto, CÜR Media’s relationship with its employees
is good.

 

(i) Intellectual Property Rights. Except as set forth on Schedule 4(i) hereto,
CÜR Media owns or possesses all patents, trademarks, domain names (whether or
not registered) and any patentable improvements or copyrightable derivative
works thereof, websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations, and all
rights with respect to the foregoing, which are necessary for the conduct of its
business as now conducted (the “Intellectual Property”) without any conflict
with the rights of others except for such conflicts that would not result in a
Material Adverse Effect. Neither CÜR Media nor any subsidiary has received any
notice of infringement of, or conflict with, the asserted rights of others with
respect to any intellectual property that it utilizes.

 

(j) Environmental Laws.

 

(i) CÜR Media has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect. There is no pending or, to the knowledge of CÜR Media,
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding, or investigation, inquiry or information request,
relating to any Environmental Law involving the Company, except for litigation,
notices of violations, formal administrative proceedings or investigations,
inquiries or information requests that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect.
For purposes of this Agreement, “Environmental Law” means any national, state,
provincial or local law, statute, rule or regulation or the common law relating
to the environment or occupational health and safety, including without
limitation any statute, regulation, administrative decision or order pertaining
to (i) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (ii) air, water and noise pollution; (iii) groundwater and soil
contamination; (iv) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including without limitation emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (v) the protection
of wild life, marine life and wetlands, including without limitation all
endangered and threatened species; (vi) storage tanks, vessels, containers,
abandoned or discarded barrels, and other closed receptacles; (vii) health and
safety of employees and other persons; and (viii) manufacturing, processing,
using, distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”).

 



  26

   



 

(ii) To the knowledge of CÜR Media there is no material environmental liability
with respect to any solid or hazardous waste transporter or treatment, storage
or disposal facility that has been used by CÜR Media.

 

(iii) CÜR Media (i) has received all permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct its businesses,
and (ii) is in compliance with all terms and conditions of any such permit,
license or approval.

 

(k) Title. CÜR Media has good and marketable title to all of its personal
property and assets free and clear of any material restriction, mortgage, deed
of trust, pledge, lien, security interest or other charge, claim or encumbrance
which would have a Material Adverse Effect. With respect to properties and
assets it leases, CÜR Media is in material compliance with such leases and holds
a valid leasehold interest free of any liens, claims or encumbrances which would
have a Material Adverse Effect.

 

(l) Internal Accounting Controls. Except as set forth in CÜR Media’s SEC
Filings, CÜR Media is in material compliance with the provisions of the
Sarbanes-Oxley Act of 2002 currently applicable to CÜR Media. Except as set
forth in CÜR Media’s SEC Filings, the Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, and (iii) the
recorded amounts for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(m) No Material Adverse Breaches, etc. CÜR Media is not subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation which in the judgment of CÜR Media’s officers has or is expected in
the future to have a Material Adverse Effect. Except as set forth in Schedule
4(m), CÜR Media is not in breach of any contract or agreement which breach, in
the judgment of CÜR Media’s officers, has or is expected to have a Material
Adverse Effect.

 

(n) Tax Status. Except as set forth in Schedule 4(n), CÜR Media has made and
filed all U.S. federal and state, income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company or such subsidiary has set aside on its
books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due from CÜR Media by the taxing authority of any jurisdiction, and the
officers of CÜR Media know of no basis for any such claim.

 



  27

   



 

(o) Certain Transactions. Except for arm’s length transactions pursuant to which
CÜR Media makes payments in the ordinary course of business upon terms no less
favorable than it could obtain from third parties, none of the officers,
directors, or employees of CÜR Media is presently a party to any transaction
with CÜR Media (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of CÜR Media, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(p) Reliance. CÜR Media acknowledges that the Buyers are relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Preferred Stock Units, Unit Shares and Unit Warrants. CÜR Media further
acknowledges that without such representations and warranties of CÜR Media made
hereunder, the Buyers would not enter into this Agreement.

 

(q) Brokers’ Fees. CÜR Media does not have any liability or obligation to pay
any fees or commissions to any Broker, finder or agent with respect to the
transactions contemplated by this Agreement.

 

(r) No Disqualification Event.

 

(i) None of CÜR Media, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
Offering, any beneficial owner of 20% or more of CÜR Media’s outstanding voting
equity securities, calculated on the basis of voting power, nor any promoter (as
that term is defined in Rule 405 under the Securities Act) connected with CÜR
Media in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications currently described in Rule 506(d)(1)(i) to (vii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3). CÜR Media has exercised reasonable care to
determine whether any Covered Person is subject to a Disqualification Event. CÜR
Media has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e).

 

(ii) CÜR Media is not aware of any person, other than any Issuer Covered Person
that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of the Preferred Stock
Units, Unit Shares and Unit Warrants.

 

(iii) CÜR Media will promptly notify the Buyers in writing of (A) any
Disqualification Event relating to any Issuer Covered Person and (B) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

 



  28

   



 

5. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

 

(b) Form D. The Company agrees to file a Form D with respect to the offer and
sale of the Preferred Stock Units, Unit Shares and Unit Warrants as required
under Regulation D. The Company shall, on or before each Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Preferred Stock Units, Unit Shares and Unit Warrants (and the Series A
Conversion Shares and Unit Warrant Shares), or obtain an exemption for the
Preferred Stock Units, Unit Shares and Unit Warrants (and the Series A
Conversion Shares and Unit Warrant Shares) for sale to the Buyers at each
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States and shall provide evidence of any such
action so taken to the Buyers on or prior to each Closing Date.

 

(c) Reporting Status. CÜR Media has not yet filed (i) Quarterly Reports on Form
10-Q for the fiscal quarters ended June 30, 2016, September 30, 2016, March 31,
2017, and June 30, 2017, and (ii) an Annual Report on Form 10-K for the fiscal
year ended December 31, 2016 (the “Late Periodic Reports”) and, therefore, is
not current with its SEC Filings. CÜR Media plans to use a portion of the
proceeds from the Offering to pay professional fees required to file the Late
Periodic Reports and become current as soon as possible after the Initial
Closing. Going forward, until the date on which the Buyer(s) shall have sold all
of the Series A Conversion Shares, or any securities exchanged for such Series A
Conversion Shares in connection with the Combination Transaction, CÜR Media
shall use best efforts to file in a timely manner (or, with respect to Form 8-K
reports, shall use its reasonable commercial efforts to file in a timely manner)
all reports required to be filed with the SEC pursuant to the Exchange Act, and
the regulations of the SEC thereunder, and CÜR Media shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.

 

(d) Listings or Quotation. CÜR Media’s Common Stock is currently traded on the
OTC Pink Limited Information marketplace under the symbol “CURM”. CÜR Media
plans to upgrade its Common Stock to the OTCQB marketplace as soon as possible
following the Initial Closing, by filing the Late Periodic Reports and taking
any other required action. Following the upgrade, and until the date the
Buyer(s) shall have sold all of the Series A Conversion Shares, or any
securities exchanged for such Series A Conversion Shares in connection with the
Combination Transaction, CÜR Media shall use its best efforts to maintain the
listing or quotation of its Common Stock upon the OTCQB tier of the OTC
marketplace.

 



  29

   



 

(e) Contracts with the Labels. The Company and CÜR Media are currently
negotiating licensing agreements (“Content Licensing Agreements”) with the three
major music labels, Universal Music Group, Sony Music Entertainment and Warner
Music Group (the “Labels”). Prior to Closing, the Company and CÜR Media shall
have completed negotiation of the Content Licensing Agreements with the Labels,
subject only to payment of any required advances or other content licensing fees
due pursuant to the Content Licensing Agreements with the Labels (“Label
Payments”). The Content Licensing Agreements shall enable CÜR Media to digitally
distribute sound recordings and related materials owned or controlled by the
Labels in connection with its CÜR-branded Internet music service, CUR Music.
Until the date on which the Buyer(s) shall have sold all of the Series A
Conversion Shares, or any securities exchanged for such Series A Conversion
Shares in connection with the Combination Transaction, the Company, or the
Combined Company, as applicable, shall use best efforts to maintain the Content
Licensing Agreements with the Labels.

 

(f) Use of Proceeds. The Company shall use the net proceeds from the Offering
(after deducting fees and expenses related to the Offering (including Placement
Agent fees, if applicable, legal fees and expenses, and fees payable to the
Escrow Agent)) to pay any required Label Payments due to the Labels pursuant to
the Content Licensing Agreements with the Labels sufficient to allow CÜR Media
to proceed with soliciting subscriptions for CÜR Music, and to extend a line of
credit to CÜR Media for up to the full amount of the aggregate net proceeds from
the Offering (and the New Note Offering), (1) to enable CUR Media to pay (a)
outstanding accounts payable of CÜR Media, to be negotiated into structured
settlements, (b) CÜR Media’s employee deferred compensation, and (c) monthly
payments due by CÜR Media under the New Note, and (2) for working capital and
general corporate purposes.

 

(g) Resales Absent Effective Registration Statement. Each of the Buyers
understands and acknowledges that (i) the Transaction Documents will, if
applicable, require the Company to issue and deliver the Series A Conversion
Shares to the Buyers with legends restricting their transferability under the
Securities Act, and (ii) Buyer is aware that resales of such Series A Conversion
Shares may not be made unless, at the time of resale, there is an effective
registration statement under the Securities Act covering such Buyer’s resale(s)
or an applicable exemption from registration.

 

(h) Combination Transaction. The Company is negotiating a Combination
Transaction with the CÜR Media, with the intention that, following the
consummation of the Combination Transaction, the Buyers will hold (a) shares of
Series A convertible preferred stock of the Combined Company in an aggregate
amount equal to the Share Percentage Interest of 16% of the Combined Company’s
outstanding shares of common stock (including the full number of Secured Note
Conversion Shares and Unsecured Note Conversion Shares issued upon conversion of
all amounts due under CÜR Media’s issued and outstanding Secured Convertible
Notes and Unsecured Convertible Notes, respectively, but not including the
exercise of any of the CÜR Media’s outstanding warrants or stock options), and
(b) warrants to purchase shares of common stock of the Combined Company in an
aggregate amount equal to the Warrant Percentage Interest of 16% of all of the
Combined Company’s outstanding warrants and stock options (including the full
number of Secured Note Conversion Warrants and Unsecured Note Conversion
Warrants issued upon conversion of all amounts due under CÜR Media’s issued and
outstanding Secured Convertible Notes and Unsecured Convertible Notes,
respectively). Any securities of the Combined Company issued to the Buyers or
the Placement Agent at the effective time of the Combination Transaction, in
exchange for securities of the Company, will be at an exchange rate of 1-for-1,
with appropriate adjustments and, otherwise, on their original terms and
conditions.

 



  30

   



 

(i) Registration Rights. Upon consummation of the Merger, the Buyers shall have
registration rights with respect to the Series A Conversion Shares and Unit
Warrant Shares, or any securities exchanged for such Series A Conversion Shares
and/or Warrant Shares in connection with the Merger, pursuant to the terms of
the Registration Rights Agreement.

 

(j) Share Escalation Formula and Warrant Escalation Formula.

 

(i) Share Escalation Formula. In the event that CÜR Media and/or the Combined
Company following the Combination Transaction, as applicable, obtains less than
250,000 active subscribers to CÜR Music within eighteen months from the date on
which CÜR Music is available for sale in the iTunes app store and the Google
Play store and CÜR Media and/or the Combined Company, as applicable, begins
marketing the product (the “Launch Date”), the Conversion Rate for the Unit
Shares, and/or any securities exchanged for such Unit Shares in connection with
the Combination Transaction, will be adjusted so that (assuming the $7,500,000
is raised in the Offering, resulting in a Share Percentage Interest of 20%) the
Share Percentage Interest shall be increased by 1.5% for every 10,000 active
subscribers that the number of active subscribers is less than 250,000, up to a
maximum increase of 30% (for a total Share Percentage Interest of 50%) in the
case that the number of active subscribers is only 50,000 or less (the “Share
Escalation Formula”). For illustration purposes, if $7,500,000 is raised in the
Offering, and the number of active subscribers to CÜR Music eighteen months from
the Launch Date is 200,000, then the Conversion Rate for the Unit Shares, or any
securities exchanged for such Unit Shares in connection with the Combination
Transaction would be adjusted so that the Share Percentage Interest is increased
by 7.5% to a total of 27.5% (an increase of 5 times 1.5%).

 

(ii) Warrant Escalation Formula. In the event that CÜR Media and/or the Combined
Company following the Combination Transaction obtains less than 250,000 active
subscribers to CÜR Music within one year from the Launch Date, the number of
Unit Warrant Shares underlying the Unit Warrants, and/or any securities
exchanged for such Unit Warrant Shares in connection with the Combination
Transaction, shall be increased by 6.5087 shares for each full share of Common
Stock that the additional Unit Shares, and/or any securities exchanged for such
Unit Shares in connection with the Combination Transaction, are convertible into
giving effect to the increase in the Share Percentage Interest.

 

(iii) Adjustment. If greater than $7,500,000 is raised in the Offering, the
Share Escalation Formula and Warrant Escalation Formula will be adjusted
accordingly in order to maintain the maximum escalation to up to 50%.

 



  31

   



 

(k) Put at the Option of the Holder. Each holder of Preferred Stock Units,
and/or any securities exchanged for such Preferred Stock Units in connection
with the Combination Transaction, shall have a right, but not an obligation, to
Put all, but not less than all, of such holder’s Preferred Stock Units, and/or
any securities exchanged for such Preferred Stock Units in connection with the
Combination Transaction, to the Company, CÜR Media or the Combined Company, as
applicable, at the Put Price:

 

(i) upon any voluntary or involuntary bankruptcy, liquidation, dissolution or
winding up of the affairs of the Company, CÜR Media or the Combined Company, as
applicable; or

 

(ii) if, at any time within eighteen (18) months following the Launch Date, the
market capitalization of the Company, CÜR Media or the Combined Company, as
applicable, is not greater than $50,000,000, based on the average closing price
of the common stock of the Company, CÜR Media or Combined Company, as
applicable, for any thirty (30) consecutive trading days, based on the fully
diluted, as converted number of shares of the common stock of the Company, CÜR
Media or Combined Company, as applicable.

 

(l) Lien. In order to secure payment of the Put Price to any holder of Preferred
Stock Units, and/or any securities exchanged for such Preferred Stock Units in
connection with the Combination Transaction, the holders of the Preferred Stock
Units, and/or any securities exchanged for such Preferred Stock Units in
connection with the Combination Transaction, shall have a general first priority
security interest (the “Lien”) on the Company Assets, or the assets of CÜR Media
or Combined Company following the Combination Transaction, as applicable, for up
to the total Subscription Amount invested in the Offering, such Lien to be
senior to all current indebtedness of the Company, or the assets of CÜR Media or
Combined Company following the Combination Transaction, as applicable, pursuant
to the terms of the Security Agreement; provided, however, that the Buyers’
security interest in and lien on the Company Assets, or the assets of CÜR Media
or Combined Company following the Combination Transaction, as applicable, will
rank pari passu with the first priority security interest in and lien on the
Company Assets, or the assets of CÜR Media or Combined Company following the
Combination Transaction, as applicable, granted to the New Note Purchaser in
connection with the New Note Offering. The Lien shall terminate when (a) the
Company, CUR Media or the Combined Company, as applicable, either (i) obtains
250,000 active subscribers to CÜR Music, or (ii) consummates a qualified
offering of at least $10,000,000 (excluding the capital raised in this Offering)
in equity securities or securities convertible into or exercisable for equity
securities (a “Qualified Offering”), or (b) with respect to any Buyer, when such
Buyer either converts any Unit Shares, or exercises any Unit Warrants, and/or
any securities exchanged for such Unit Shares and/or Unit Warrants in connection
with the Combination Transaction, as applicable.

 



  32

   



 

(m) Indemnification of Buyers. In consideration of the Buyer’s execution and
delivery of this Agreement and acquiring the Preferred Stock Units, Unit Shares
and Unit Warrant Shares hereunder, and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer(s) and each other holder of the Preferred Stock
Units, Unit Shares and Unit Warrant Shares (and, if applicable, the Series A
Conversion Shares and/or Unit Warrant Shares), and all of their officers,
directors, employees and agents (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Buyer Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Buyer Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (a) any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact by the Company or (b) any breach of any covenant,
agreement or obligation of the Company contained in this Agreement. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law. The indemnity agreements contained herein shall be in addition
to any cause of action or similar right of any Buyer Indemnitee against the
Company or others, and any liabilities the Company may be subject to pursuant to
law.

 

(n) Delivery of Preferred Stock Units, Unit Shares, Unit Warrants and
Transaction Documents. Promptly after the Closing Date, but in no instance more
than seven (7) business days after the Closing, the Company shall deliver to the
Buyer(s), the stock certificates representing the Unit Shares and the warrant
certificates representing the Unit Warrants, in the respective amounts set forth
on the Buyer Omnibus Signature Pages affixed hereto, together with
fully-executed copies of this Agreement and the other Transaction Documents,
each duly executed on behalf of the Company.

 

(o) Reservation of Stock Issuable Upon Conversion. The Company, CÜR Media and/or
the Combined Company, as applicable, shall at all times reserve and keep
available out of its authorized but unissued shares of such company’s common
stock, solely for the purpose of effecting the conversion of the Unit Shares,
and/or any securities exchanged for such Unit Shares in connection with the
Combination Transaction, such number of its shares of common stock as shall from
time to time be sufficient to effect the conversion of all outstanding Unit
shares, and/or any securities exchanged for such Unit Shares in connection with
the Combination Transaction. If at any time the number of authorized but
unissued shares of common stock of the Company, CÜR Media and/or the Combined
Company, as applicable, shall not be sufficient to effect the conversion of all
then outstanding Unit Shares, and/or any securities exchanged for such Unit
Shares in connection with the Combination Transaction, the Company, CÜR Media
and/or the Combined Company, as applicable, will take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of such company’s common stock to such number of shares as shall
be sufficient for such purpose, including, without limitation, engaging in best
efforts to obtain the requisite stockholder approval of any necessary amendment
to the Articles of Incorporation.

 

(p) Good Standing. As soon as practicable following the Initial Closing, CÜR
Media will get back in good standing in the jurisdiction of its formation and in
jurisdictions in which it is authorized to conduct business.

 



  33

   



 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Preferred Stock
Units, Unit Shares and Unit Warrants to the Buyer(s) at each Closing is subject
to the satisfaction, at or before each Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

 

(a) Each Buyer shall have executed this Agreement, and the Security Agreement,
Escrow Agreement, Voting Agreement, and Registration Rights Agreement, and
completed and executed the Investor Certification, the Investor Profile and the
Anti-Money Laundering Information Form and delivered them to the Company.

 

(b) The Buyer(s) shall have delivered to the Escrow Agent the Unit Purchase
Price for the Preferred Stock Units, Unit Shares and Unit Warrants in respective
amounts as set forth on the signature page(s) affixed hereto and the Escrow
Agent shall have delivered the net proceeds to the Company by wire transfer of
immediately available U.S. funds pursuant to the wire instructions provided by
the Company.

 

(c) With respect to the Initial Closing, proceeds from the sale of the Preferred
Stock Units, Unit Shares and Unit Warrants of not less than the Minimum Amount
shall be in escrow pursuant to the Escrow Agreement.

 

(d) The representations and warranties of the Buyer(s) contained in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the applicable Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the
applicable Closing Date.

 



  34

   



 

7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of the Buyer(s) hereunder to purchase the Preferred Stock Units,
Unit Shares and Unit Warrants at the applicable Closing is subject to the
satisfaction, at or before the applicable Closing Date, of each of the following
conditions:

 

(a) The Company and CÜR Media shall each have executed this Agreement, and the
Security Agreement, Escrow Agreement, Voting Agreement, and Registration Rights
Agreement, as applicable.

 

(b) The representations and warranties of the Company and CÜR Media contained in
this Agreement and the other Transaction Documents shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 and 4,
respectively, above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date when made and as
of the applicable Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
and CÜR Media, respectively, shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement and the other Transaction Documents to be performed, satisfied or
complied with by the Company CÜR Media at or prior to the applicable Closing
Date.

 

(c) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation by the
Company of the purchase and sale of the Preferred Stock Units, Unit Shares and
Unit Warrants and the transactions contemplated hereby or under the Transaction
Documents, all of which shall be in full force and effect.

 

(d) The Buyers shall have received a certificate, executed by the President of
the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by the Buyers.

 

(e) The Company shall have delivered to the Buyers a certificate, executed on
its behalf by an appropriate officer, dated as of the Closing Date, certifying
the resolutions adopted by its Board of Directors approving the transactions
contemplated by this Agreement, the other Transaction Documents and the issuance
of the Preferred Stock Units, Unit Shares and Unit Warrants, certifying the
current versions of its Certificate of Incorporation and By-laws (or equivalent
documents), and certifying as to the signatures and authority of persons signing
this Agreement on behalf of the Company. The foregoing certificate shall only be
required to be delivered on the first Closing Date, unless any information
contained in the certificate has changed.

 



  35

   



 

(f) The Buyer(s) shall have received an opinion from the Company’s legal
counsel, dated as of the Closing Date. The foregoing opinions shall only be
required to be delivered on the Closing Date for the Initial Closing.

 

(g) The Company shall have filed the Certificate of Designation with the
Secretary of State of the State of Delaware.

 

(h) The Company and CÜR Media shall have fully negotiated Content Licensing
Agreements with the Labels, subject only to payment of any required Label
Payments, which shall be paid to the Labels from the proceeds of the Offering at
the Initial Closing.

 

(i) With respect to the Initial Closing, proceeds from the sale of the Preferred
Stock Units, Unit Shares and Unit Warrants of not less than the Minimum Amount
shall be in escrow pursuant to the Escrow Agreement.

 

8. GOVERNING LAW: MISCELLANEOUS.

 

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard exclusively in federal or state court sitting in the
New York County, New York, and expressly consent to the jurisdiction and venue
of the Supreme Court of New York, sitting in New York County and the United
States District Court for the Southern District of New York for the adjudication
of any civil action asserted pursuant to this paragraph.

 

(b) Irrevocable Subscription. Each of the Buyers hereby acknowledges and agrees
that the subscription hereunder is irrevocable by such Buyer, except as required
by applicable law, and that this Agreement shall survive the death or disability
of the Buyer and shall be binding upon and inure to the benefit of the parties
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns. If the Buyer is more than one person, the obligations of
the Buyer hereunder shall be joint and several and the agreements,
representations, warranties, and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives, and permitted assigns.

 



  36

   



 

(c) Expenses. Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraises or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated; provided, however, that (i) the Company will reimburse the
Placement Agent for its documented expenses and legal fees in an aggregate
amount of up to $40,000.

 

(d) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument. All of such counterparts shall be read as though one and
they shall have the same force and effect as though all the signers had signed a
single page. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

(e) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(g) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer(s), the Company, CÜR Media, and their
affiliates and persons acting on their behalf with respect to the matters
discussed herein (including any term sheet), and this Agreement, the other
Transaction Documents and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company, CÜR Media, nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be waived or amended other than by an instrument in writing signed by the party
to be charged with enforcement.

 



  37

   



 

(h) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile or
electronic mail; (iii) upon receipt when sent by U.S. certified mail, return
receipt requested, or (iv) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

 

CÜR Holdings, Inc.

2 Tower Place

Albany, NY 12203

Attention: William F. Duker, President

Telephone: 518.489.3000

E-Mail: bill@sybaris2015.com

 

CÜR Media, Inc.

___________________________

___________________________

Attention: Thomas Brophy, Chief Executive Officer

Telephone: 203.912.8479

E-Mail: tbrophy@curmusic.com

 

In either case, with a copy to:

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attention: Eric C. Mendelson

Telephone: 212.259.7300

Facsimile: 212.259.8200

E-Mail: emendelson@ckrlaw.com

 

If to the Buyer(s), to its address, facsimile number or e-mail address set forth
on the Buyer Omnibus Signature Page affixed hereto. Each party shall provide
five (5) days’ prior written notice to the other party of any change in address,
facsimile number or e-mail address.

 



  38

   



 

(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company, CÜR Media, nor any Buyer shall assign this Agreement or any rights
or obligations hereunder without the prior written consent of the other party
hereto; provided, however, that the Company may assign this Agreement and its
rights and obligations hereunder and under the Preferred Stock Units, Unit
Shares and Unit Warrants and any other Transaction Documents to an affiliated
entity without the consent of any Buyer if simultaneously therewith the
affiliated entity assumes the obligations of the Company under this Agreement.

 

(j) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(k) Survival. Unless this Agreement is terminated under Section 7 (n) , the
representations and warranties of the Buyer(s), the Company and CÜR Media
contained in Sections 2, 3 and 4, respectively, the agreements and covenants set
forth in Sections 5 and 8 shall survive the Closing for a period of twelve (12)
months following the date on which all of the Units Shares, and/or any
securities exchanged for such Unit Shares in connection with the Merger, are
converted in their entirety. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(l) Publicity. The Company and CÜR Media shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any other party; and the Company and/or
CÜR Media shall be entitled, without the prior approval of any Buyer, to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations or as it
otherwise deems appropriate.

 

(m) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(n) Termination. In the event that the Initial Closing shall not have occurred
with respect to the Buyers on or before thirty (30) business days from the date
hereof due to the Company’s or the Buyer’s failure to satisfy the conditions set
forth in Sections 6 and 7 above (and the non-breaching party’s failure to waive
such unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party by providing five
(5) days’ written notice to such breaching party of the non-breaching party’s
intent to terminate this Agreement (and if the non-breaching party is the Buyer,
to also withdraw its subscription) at the close of business on such date without
liability of any party to any other party.

 

(o) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 



  39

   



 

(p) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Buyers, the Company
and CÜR Media will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate).

 

(q) ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

What is money laundering?

How big is the problem and why is it important?

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002, all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.

As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.

 

(r) Omnibus Signature Page. This Agreement is intended to be read and construed
in conjunction with the Certificate of Designation, Warrant, Security Agreement,
Escrow Agreement, Voting Agreement, and Registration Rights Agreement.
Accordingly, pursuant to the terms and conditions of this Agreement and such
related agreements, it is hereby agreed that the execution by the Buyer of this
Agreement, in the place set forth on the Buyer Omnibus Signature Page below,
shall constitute agreement to be bound by the terms and conditions hereof and
the terms and conditions of the Security Agreement, Escrow Agreement, Voting
Agreement, and Registration Rights Agreement, with the same effect as if such
separate but related agreement were separately signed.

 

[Remainder of page left blank intentionally. Signature pages follow.]

 



  40

   



 

IN WITNESS WHEREOF, the Buyers, the Company and CUR Media have caused this
Securities Purchase Agreement to be duly executed as of the date first written
above.

 



  COMPANY:

 

CUR HOLDINGS, INC.

        By:

 

Name: 

    Title:            

 

CUR MEDIA:

 

CÜR MEDIA, INC.

 

 

 

 

 

 

By: 

 

 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

 

BUYERS:

 

 

The Buyers executing the Omnibus Signature Page attached hereto as Annex A and
the documents annexed thereto and delivering the same to the Company or their
agents shall be deemed to have executed this Securities Purchase Agreement and
agreed to the terms hereof.

 



 



  41

   



 



A. To subscribe for Preferred Stock Units in the private offering of CUR
Holdings, Inc.:



 



 

1. Date and Fill in the number of Preferred Stock Units being purchased and
Complete and Sign the Buyer Omnibus Signature Page of the Securities Purchase
Agreement, attached as Annex A.

 

 

 

 

2. Initial the Investor Certification attached as Annex B.

 

 

 

 

3. Complete and Sign the Investor Profile attached as Annex C.

 

 

 

 

4. Complete and Sign the Anti-Money Laundering Information Form attached as
Annex D. 

 

 

 

5. Fax or email all forms and then send all signed original documents to:



 



 

CKR Law LLP

 

1330 Avenue of the Americas, 14th Floor

 

New York, NY 10019

 

Facsimile Number: 212.259.8200

 

Telephone Number: 212.259.7300

 

Attention: Kathleen L. Rush

 

Email: krush@ckrlaw.com



  



 

6. If you are paying the Unit Purchase Price by wire transfer, you should send a
wire transfer for the exact dollar amount of the Unit Purchase Price of the
principal amount of Preferred Stock Units you are offering to purchase according
to the following instructions:



 

 

Bank Name:

PNC Bank

 

Bank Address:

300 Delaware Avenue

Wilmington, DE 19801

 

ABA/Routing #:

031100089

 

SWIFT Code:

PNCCUS33

 

Account Name:

Delaware Trust Company

 

Account Number:

5605012373

 

FFC:

CUR HOLDINGS, INC.; Acct# 79-3121

 

 

MUST INCLUDE THE BUYER’S NAME

 



  42

   



 

Annex A

 

BUYER OMNIBUS SIGNATURE PAGE

to

Securities Purchase Agreement, Security Agreement, Registration Rights
Agreement, Voting Agreement and Escrow Agreement

 

The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of ____________,[5] 2017 (the “Securities Purchase Agreement”), the
Security Agreement (the “Security Agreement”), the Registration Rights Agreement
(the “Registration Rights Agreement”), the Voting Agreement (the “Voting
Agreement”) and the Escrow Agreement (the “Escrow Agreement”), between the
undersigned, CUR Holdings, Inc. (the “Company”), and the other parties thereto,
in or substantially in the forms furnished to the undersigned, and (ii) purchase
the Preferred Stock Units of the Company as set forth below, hereby agrees to
purchase such Preferred Stock Units from the Company and further agrees to join
the Securities Purchase Agreement, the Security Agreement, the Registration
Rights Agreement, the Voting Agreement and the Escrow Agreement, each as a party
thereto, with all the rights and privileges appertaining thereto, and to be
bound in all respects by the terms and conditions thereof. The undersigned
specifically acknowledges having read the representations section in the
Securities Purchase Agreement entitled “Buyer’s Representations and Warranties,”
and hereby represents that the statements contained therein are complete and
accurate with respect to the undersigned as a Buyer.

 

The Buyer hereby elects to purchase _______________ Preferred Stock Units
consisting of _______________ Unit Shares and _______________ Unit Warrants for
a Subscription Amount of US$_________________ (to be completed by the Buyer)
under the Securities Purchase Agreement.

 



BUYER (individual)   BUYER (entity)         Signature   Name of Entity         

 

 

 

 

 

Print Name

 

Signature

 

 

 

 

 

 

 

 

 

Print Name:

 

 

Signature (if Joint Tenants or Tenants in Common)

 

Title:

 

 

 

 

 

 

 

Address of Principal Residence:

 

Address of Executive Offices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number(s):

 

IRS Tax Identification Number:

 

 

 

 

 

 

 

 

 

Telephone Number:

 

Telephone Number:

 

 

 

 

 

 

 

 

 

Facsimile Number:

 

Facsimile Number:

 

 

 

 

 

 

 

 

 

E-mail Address:

 

E-mail Address:

 

 

 

 

 



 

DATED: ________________________

_______________________

1 Will reflect the Closing Date. Not to be completed by Buyer.

 



  43

   



 

Annex B

 

CUR HOLDINGS, INC.
INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 



Initial _______

I have a net worth of at least US$1 million either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. (For
purposes of calculating your net worth under this paragraph, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)

 

 

Initial _______

I have had an annual gross income for the past two years of at least US$200,000
(or US$300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

 

 

Initial _______

I am a director or executive officer of CÜR Holdings, Inc.



 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 



Initial _______

The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

 

 

Initial _______

The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least US$5 million and was
not formed for the purpose of investing the Company.

 

 

Initial _______

The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.

 

 

Initial _______

The investor certifies that it is an employee benefit plan whose total assets
exceed US$5,000,000 as of the date of this Agreement. 

 

 

Initial _______

The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at least one of the
criteria for Individual Investors.

 

 

Initial _______

The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

 

 

Initial _______

The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

 

 

Initial _______

The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding US$5,000,000 and not formed
for the specific purpose of investing in the Company.

 

Initial _______

The investor certifies that it is a trust with total assets of at least
US$5,000,000, not formed for the specific purpose of investing in the Company,
and whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.

 

 

Initial _______

The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of US$5,000,000.

 

 

Initial _______

The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act of 1933, or a registered investment company.



 



  44

   



 

For Non-U.S. Person Investors

(all Investors who are not a U.S. Person must INITIAL this section):

 

 



Initial _______

The investor is not a “U.S. Person” as defined in Regulation S; and specifically
the investor is not:

 

 

A.

a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 

 

B.

a partnership or corporation organized or incorporated under the laws of the
United States;

 

 

C.

an estate of which any executor or administrator is a U.S. Person;

 

 

D.

a trust of which any trustee is a U.S. Person;

 

 

E.

an agency or branch of a foreign entity located in the United States;

 

 

F.

a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 

 

G.

a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or

 

 

H.

a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

 

 

And, in addition:

 

 

 

I.

the investor was not offered the securities in the United States;

 

 

J.

at the time the buy-order for the securities was originated, the investor was
outside the United States; and

 

 

K.

the investor is purchasing the securities for its own account and not on behalf
of any U.S. Person (as defined in Regulation S) and a sale of the securities has
not been pre-arranged with a purchaser in the United States.



 



  45

   



 

Annex C

 

CUR HOLDINGS, INC.

Investor Profile

(Must be completed by Investor)

 

Section–A - Personal Investor Information

 



Investor Name(s):

 

 

 

 

 

 

 

Individual executing Profile or Trustee:

 

 

 

 

 

 

 

Social Security Numbers / Federal I.D. Number:

 



 



Date of Birth:

 

 

Marital Status:

 

 

Joint Party Date of Birth:

 

 

Investment Experience (Years):

 

Annual Income:

 

 

Liquid Net Worth:

 

 

Net Worth*:

 

 

 

 

 

Tax Bracket:

_____ 15% or below

 _____

25% - 27.5%

 _____

Over 27.5% 

Home Street Address:

 

 

 

Home City, State & Zip Code:

 

 

 

 

 

Home Phone: 

 

Home Fax:

 

Home Email:

 

Employer:

 

 

 

 

 

Employer Street Address:

 

 

 

 

 

Employer City, State & Zip Code:

 

 

 

 

 

Bus. Phone:

 

Bus. Fax:

 

Bus. Email:

 

Type of Business:

 

 

 

 

 

Outside Broker/Dealer:

 

 

 

 

 



 

Section B – Certificate Delivery Instructions

 

____ Please deliver certificate to the Employer Address listed in Section A.

____ Please deliver certificate to the Home Address listed in Section A.

____ Please deliver certificate to the following address:

 

Section C – Form of Payment – Wire Transfer

 

____ Wire funds from my outside account according to Section 1(a) of the
Securities Purchase Agreement.

____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60-day window.

 

Please check if you are a FINRA member or affiliate of a FINRA member firm: ____

 



 

 

 

Investor Signature

 

Date



 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 



  46

   



 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 



  47

   



 

Annex D

 

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 

INVESTOR NAME: ______________________________________________________

 

LEGAL ADDRESS: ______________________________________________________

 

SSN# or TAX ID#

OF INVESTOR: ______________________________________________________

 

YEARLY INCOME: _____________________________________________________

 

FOR INVESTORS WHO ARE INDIVIDUALS: AGE: ___________________________

 

NET WORTH: ________________________________________________________ *

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

FOR INVESTORS WHO ARE INDIVIDUALS: OCCUPATION: ________________________

 

ADDRESS OF BUSINESS OR OF EMPLOYER:____________________________________

 

___________________________________________________________________________

 

FOR INVESTORS WHO ARE ENTITIES:

 

YEARLY INCOME:____________ NET WORTH:____________

 

TYPE OF BUSINESS: ____________________________________

 

INVESTMENT OBJECTIVE(S) (FOR ALL INVESTORS): ___________________________

 



1. IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUND. Please submit a copy of
non-expired identification for the authorized signatory(ies) on the investment
documents, showing name, date of birth, address and signature. The address shown
on the identification document MUST match the Investor’s address shown on the
Investor Signature Page.



 

 

Current Driver’s License

or

Valid Passport

or

Identity Card

 

 

 

(Circle one or more)

 

 

 

 

 

 

 

 

2.

If the Investor is a corporation, limited liability company, trust or other type
of entity, please submit the following requisite documents: (i) Articles of
Incorporation, Bylaws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

 

3.

Please advise where the funds were derived from to make the proposed investment:

 

 

Investments

Savings

Proceeds of Sale

Other ____________

(Circle one or more)

 

Signature: _______________________________________

Print Name: ______________________________________

Title (if applicable): ________________________________

Date: ___________________________________________

 

 

 

48

 